Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.

The amendment filed 19 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“extending tangentially” on line 8 of claim 1.
“protrudes tangentially” on line 10 of claim 1.
“extending radially” on line 11 of claim 1.
“protrudes radially” on line 14 of claim 1.
In the middle of page 11 of the remarks, Applicant has indicated where there is support in the specification for these amendments.  Examiner has carefully read these sections, and all other sections that use the word “tangential” or radial”, and the drawings, and concluded there is no support for this new language.
Firstly, this language is not used in the specification.  
Secondly, the drawings (e.g. figure 6) show that the first arm (84) has a base section that extends largely radially (not tangentially) and the remainder to tip 88 curves and thus is also not tangential.  The second arm (86) has a base that extends largely radially, but the remainder to tip 90 is oblique and thus not radial.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons set forth above.

Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following language is indefinite;
“extending tangentially” on line 8 of claim 1.
“protrudes tangentially” on line 10 of claim 1.
“extending radially” on line 11 of claim 1.
“protrudes radially” on line 14 of claim 1.
The claims must be read in light of the disclosure.  However, in this case, the claims conflict with the disclosure (as discussed above), so it is not clear if they should be taken literally or read more in line with what is disclosed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (3,041,856) in view of Sandanger (2015/0215693) and Bailey et al.(2006/0067556).
Neal shows an eartip having most of the recited limitations in claim 1 including;
a main body (22) forming a seat portion, wherein the main body is arranged to be pressed against a central portion of the auricle when in use; 
an extension stub (60, etc.) formed inteqral with and extending from the main body, wherein the extension stub forms an extension of the main body that extends toward an ear canal of the ear when in use; 
a first arm (26,58) formed integral with and extending 
a second arm (10) formed integral with and extending radially (as broadly interpreted, see figures 1,2,4,5, note 112 rejection above) from the main body and angularly offset from the first arm, wherein the second arm comprises a second deformable (lucite is flexible) distinct attachment region, spaced from the first deformable distinct attachment region, that protrudes radially from the main body, 
wherein the first arm comprises a free end forming a first arm tip for terminating within a first part of an antihelix of the ear when in use (at end of 58), 
wherein the second arm comprises a free end forming a second arm tip for terminating within a second part, distal from the first part, of the antihelix of the ear when in use (at 24), 
wherein the first arm and the second arm are each configured to resiliently deform in response to beinq pressed against the auricle when in use, and 
wherein the first arm has a length and curves, via resilient deformation, toward the second arm 
As seen in strikethrough above, Neal is missing the first arm being tangential (note 112 rejection above).  Also note the end of Neal’s arm 26 has a bulb 58.  The side of the bulb 58 closest to the second arm 10 is curved and projects toward the second arm 10.  However, this bulb does not constitute a majority of the length of the arm, as seen in strikethrough above.  
It is well known for earpieces to have arms that press against the bottom part of the antihelix, and for these arms to be roughly tangential to the base and curved forward along their entire length.  An example of this is Sandanger, 210,212,218, see figure 2A.  A second example is Bailey (4, A, figure 7).
Since Neal’s first arm (26,58) also presses against the bottom part of the antihelix, it would have been obvious to one of ordinary skill to replace Neal’s first arm with the arm of Sandanger or Bailey, since they are known for the same purpose of retaining an earpiece against the bottom part of the antihelix.  Further motivation is that Sandanger’s arm conforms more to the ear, and thus would be more comfortable.  Bailey’s arm 4 is also flexible and conforms to the ear.  After this modification, the first arm would be roughly tangential, flexible, and curved along a majority of its length.  
With respect to claims 2,4-6 and 17, the three point mounting in an aural cavity against an antitragus, with the first arm against an antihelix and the second arm higher can be seen in figure 4.
In regard to claims 3 and 16, the arms are made of LUCITE (line 12, column 5).  Examiner takes Official Notice that LUCITE is elastic and flexible. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Furthermore, the arms are flexible relative to each other via the spring 30.  Furthermore still, Bailey’s arm 4 is flexible.
With regard to claim 21, the modified Neal has both arms in the same plane and perpendicular to the extension sub as seen in figure 6.
With respect to claim 22, Neal, Sandanger and Bailey have tapered tips.
As for claim 23, Bailey’s and Sandanger’s arms curve along their entire length.
	In regard to clam 24, Neal, Sandanger and Bailey all teach their arm tips flexing toward the main body when in use.

Applicant's arguments have been fully considered.
Applicant has overcome the drawing objection.
Applicant has done an excellent job of overcoming the rejections under 112b, but new problems have arisen.
In arguing against the 103 rejection, Applicant has focused on three words; integral, tangentially and deformable.
Examiner notes that the word “integral” does not mean monolithic, or even fixed.  It merely means it is part of a whole.  All three references meet the requirement of the arms being integral.
As for tangentially, it is not clear what weight to give this term, but the secondary references teach the 1st arm being largely tangential to the body.
As for deformable, both Neal and Bailey teach the first arm being deformable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724